            Case 1:19-cv-01218-AWI-SKO Document 24 Filed 06/26/20 Page 1 of 5


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7    BILLIE MERTES,                                       CASE NO. 1:19-CV-1218 AWI SKO
 8                           Plaintiff
                                                           ORDER ON DEFENDANT’S MOTION
 9                   v.                                    FOR IN CAMERA REVIEW
10    INTERNAL REVENUE SERVICE,
                                                           (Doc. No. 18)
11                           Defendant
12

13
            This is a 5 U.S.C. § 552 Freedom of Information Act (“FOIA”) case brought by Plaintiff
14
     Billie Mertes against the United States Internal Revenue Service (“IRS”). Mertes seeks a copy of
15
     a United States Gift (and Generation-Skipping Transfer) Tax Form that was used to assess gift
16
     taxes against Mertes for the tax year 2012 (the “Mertes Form 709”). The assessed tax was later
17
     reversed by the IRS. The IRS acknowledges that the Mertes From 709 exists but claims that a
18
     FOIA exception applies and that disclosure is improper. Currently pending before the Court is
19
     IRS’s motion to submit documents for in camera inspection.
20
            Background
21
            The Court ordered the IRS to submit this motion in connection with the IRS’s motion for
22
     summary judgment. See Doc. No. 17. The IRS’s motion for summary judgment was
23
     significantly redacted, to the point that the motion was clearly insufficient to meet the IRS’s
24
     burden of establishing that a FOIA exception to disclosure applied. See Doc. Nos. 14, 17.
25
     However, the IRS also requested that it be permitted to submit a copy of the Mertes Form 709, as
26
     well as unredacted copies of the motion for summary judgment, supporting affidavits, and an
27
     additional declaration for in camera consideration. See Doc. No. 15.
28
           Case 1:19-cv-01218-AWI-SKO Document 24 Filed 06/26/20 Page 2 of 5


 1          Mertes strenuously opposed the motion for in camera inspection. See Doc. No. 16.
 2          Following receipt of Mertes’s opposition, the Court administratively denied the pending
 3 summary judgment motion, ordered the IRS to file a supplemental motion for in camera review,

 4 and gave Mertes the opportunity to file a response to the supplemental motion. See Doc. No. 17.

 5          The parties have now submitted their supplemental briefing regarding in camera review.
 6          IRS’s Argument
 7          The IRS explains that it has publicly filed all the information that it can. Although there is
 8 no dispute that the Court may view the Mertes From 709 in camera, the IRS argues that the

 9 document alone is insufficient to establish FOIA Exemption 7, the “records or information

10 compiled for law enforcement purposes” exception, and that the unredacted motion and supporting

11 affidavits are necessary. But if unredacted versions of the motion for summary judgment and the

12 supporting declarations are publicly filed, the information contained within those filings would

13 undermine and defeat the purpose of FOIA Exemption 7. The IRS argues that courts have

14 permitted the filing of various documents in camera where a failure to do so would undermine the

15 claimed exemption and other alternatives fail to provide a sufficient basis for decision.

16          Mertes’s Opposition
17          Mertes argues that she does not oppose the submission of the Mertes Form 709 for in
18 camera review. However, there is no legal authority that convincingly supports the submission of

19 the unredacted motion and supporting declarations for in camera inspection. If the IRS submits its

20 “undisputed facts” and reasoning in camera, the Court will not know if those facts are truly

21 undisputed or if contrary legal authority exists. Mertes argues that she will have to guess at what

22 legal arguments she should posit in opposition and that this amounts to a violation of due process

23 and a gross miscarriage of justice. The IRS, without more, should not be able to keep secret the

24 facts it relies on, some of the case law it relies on, and the justification and reasoning for relying

25 on the secret cases.

26          Legal Standard
27          “The FOIA mandates a policy of broad disclosure of government documents when
28 production is properly requested.” Kamman v. IRS, 56 F.3d 46, 48 (9th Cir. 1995). A United

                                                       2
           Case 1:19-cv-01218-AWI-SKO Document 24 Filed 06/26/20 Page 3 of 5


 1 States agency may withhold a properly requested document only if it falls within one of nine

 2 statutory exemptions to the disclosure requirement. Civil Beat Law Ctr. for the Pub. Interest, Inc.

 3 v. CDC & Prevention, 929 F.3d 1079, 1084 (9th Cir. 2019); Kamman, 56 F.3d at 48. The nine

 4 statutory exemptions are exclusive and construed narrowly. Civil Beat, 929 F.3d at 1084; see

 5 Shannahan v. IRS, 672 F.3d 1142, 1148 (9th Cir. 2012); Kamman, 56 F.3d at 48. There is a

 6 strong presumption in favor of disclosing a requested document. Civil Beat, 929 F.3d at 1084;

 7 Hamdan v. DOJ, 797 F.3d 759, 772 (9th Cir. 2015). Therefore, the United States bears the burden

 8 of demonstrating that an exemption applies. Civil Beat, 929 F.3d at 1084; Hamdan, 797 F.3d at

 9 772; Shannahan, 672 F.3d at 1148; Kamman, 56 F.3d at 48. To justify withholding, the United

10 States must provide tailored reasons that reasonably describe the documents and the reasons and

11 facts that establish an exemption; boilerplate and conclusory assertions are insufficient.

12 Shannahan, 672 F.3d at 1148; Kamman, 56 F.3d at 48. However, the United States need not

13 specify in such detail as to compromise the secrecy of the information or undermine the very

14 purpose of withholding. See Lion Raisins, Inc. v. USDA, 354 F.3d 1072, 1082 (9th Cir. 2004);

15 Church of Scientology v. United States Dep’t of the Army, 611 F.2d 728, 742 (9th Cir. 1979).

16 The evidence submitted must enable the district court to make an independent assessment of the

17 government’s claim of exemption. Lion Raisins, 354 F.3d at 1079; Church of Scientology, 611

18 F.2d at 742.

19          In FOIA cases, courts may grant summary judgment solely on the basis of government
20 affidavits. Lion Raisins, 354 F.3d at 1082; see Kamman, 56 F.3d at 48. “Ordinarily, the

21 government must submit detailed public affidavits identifying the documents withheld, the FOIA

22 exemptions claimed, and a particularized explanation of why each document falls within the

23 claimed exemption.” Lion Raisins, 354 F.3d at 1082. Because only the opposing party has access

24 to all the facts, providing this information (known as a “Vaughn Index”) partially restores the

25 normal adversarial process that is otherwise impossible in FOIA cases. Wiener v. FBI, 943 F.2d

26 972, 977-78 (9th Cir. 1991). Nevertheless, there may be cases when a “public description of a
27 document and the reasons for exemption may reveal the very information that the government

28 claims is exempt from disclosure.” Doyle v. FBI, 722 F.2d 554, 556 (9th Cir. 1983). In such

                                                      3
           Case 1:19-cv-01218-AWI-SKO Document 24 Filed 06/26/20 Page 4 of 5


 1 exceptional circumstances, a court may permit the United States to submit contested documents

 2 and explanations that justify withholding those documents to the court for in camera review. Lion

 3 Raisins, 354 F.3d at 1082-83; Doyle, 722 F.2d at 556-57. However, a district court “must require

 4 the government to justify FOIA withholdings in as much detail as possible on the public record

 5 before resorting to in camera review.” Lion Raisins, 354 F.3d at 1084; see Doyle, 722 F.2d at 556.

 6         Discussion
 7         Initially, there is no objection to the IRS submitting the Mertes Form 709 to the Court for
 8 in camera review. Thus, the Court will permit the in camera submission of that document.

 9         Apart from the Mertes Form 709 itself, the IRS’s request for in camera inspection is broad.
10 The IRS wishes to submit the unredacted motion for summary judgment, the unredacted

11 supporting affidavit, the unredacted statement of facts, and an additional non-publicly filed

12 declaration that further explains the basis for the claimed exemption. Mertes makes a valid point

13 that the IRS has submitted no cases that have permitted the in camera submission of such a broad

14 range of documents. The Court is particularly troubled by the fact that publicly filed documents

15 simply indicate that the IRS is claiming that Exemption 7 (5 U.S.C. § 552(b)(7)) applies.

16 Exemption 7 contains a total of six “sub-exemptions,” (A) through (F), any one of which may

17 justify withholding the Mertes From 609. See 5 U.S.C. § 552(7)(b); Prudential Locations, LLC v.

18 United States HUD, 739 F.3d 424, 434 (9th Cir. 2013). By simply publicly citing Exemption 7,

19 the IRS is making Mertes guess as to six, not one, possible reasons for exemption. The IRS is

20 essentially making a general and conclusory public assertion of exemption.

21         Despite the above, the IRS has now represented through two motions that it cannot provide
22 any further details without compromising the basis for withholding the Mertes Form 709. When a

23 court is satisfied that as much public information has been provided as possible, the Court may

24 order an in camera inspection of both a withheld document and supporting declarations. See Lion

25 Raisins, 354 F.3d at 1082-84; Doyle, 722 F.2d at 556-57. If supporting declarations cannot be

26 publicly submitted without undermining a claimed exemption, then it seems a publicly filed
27 summary judgment motion that relies on and quotes from or cites to that declaration would also

28 likely undermine the claimed exemption.

                                                     4
             Case 1:19-cv-01218-AWI-SKO Document 24 Filed 06/26/20 Page 5 of 5


 1            Given the IRS’s representations in two motions that no further information can be provided
 2 publicly, the Court will permit the IRS to attempt to demonstrate that this is an “exceptional case”

 3 under Lion Raisins and to submit the requested documents for in camera review. No other

 4 procedure is apparent that does not risk disclosure of information that could otherwise be lawfully

 5 withheld. Once the Court receives the documents, the Court will issue any further orders that it

 6 decides are appropriate. This may include, as recognized in the IRS’s reply, requiring additional

 7 information to be publicly disclosed.1 See Montgomery v. IRS, 356 F.Supp.3d 74, 80 (D. D.C.

 8 2019) (“By reviewing such in camera materials, conversely, the Court can closely evaluate the

 9 Government’s reasoning and then order as much of the materials released as is consistent with the

10 exemption the agency has invoked.”). The Court will not immediately rule on the summary

11 judgment motion without providing the parties notice and an additional opportunity to be heard.

12                                                         ORDER
13            Accordingly, IT IS HEREBY ORDERED that:
14 1.         Defendant’s motion to submit documents for in camera inspection (Doc. No. 18) is
15            GRANTED;
16 2.         Within twenty-one (21) days of service of this order, the IRS shall submit the unredacted
17            copies of the documents identified in its motion for in camera inspection;
18 3.         Once the Court has reviewed the documents in camera, it will issue additional orders as
19            discussed above.
20
     IT IS SO ORDERED.
21

22 Dated: June 25, 2020
                                                         SENIOR DISTRICT JUDGE
23

24

25
     1
       The Court is highly skeptical of the IRS’s failure to publicly identify which “sub-exemption(s)” of Exemption 7 that
26   it contends applies to this case. There are published cases that address each of the six “sub-exemptions,” meaning that
     the United States publicly relied on the sub-exemption. See, e.g., Hamdan, 797 F.3d at 768 (addressing a claim for
27   exemptions 7(C), 7(D), and 7(E)); Shannahan, 672 F.3d at 1145 (addressing a claim for exemption 7(A)); Fiduccia v.
     DOJ, 185 F.3d 1035, 1043 (9th Cir. 1999) (addressing a claim for exemptions 7(C) and 7(F)); Washington Post Co. v.
28   DOJ, 863 F.2d 96, 98 (D.C. Cir. 1988) (addressing a claim for exemptions 7(B) and 7(C)); Dow Jones Co. v. FERC,
     219 F.R.D. 167, 174 (C.D. Cal. 2002) (addressing a claim for exemptions 7(A), 7(B), and 7(C)).

                                                               5
